Title: From Benjamin Franklin to Elizabeth Hubbart, 13 January 1757
From: Franklin, Benjamin
To: Hubbart, Elizabeth


Dear Bess
Philada. Jan. 13. 1757
Your Story is well told and entertaining Only let me admonish you of a small tho’ common Fault of Story-tellers. You should not have introduc’d it by telling me how comical it was, especially a Post before you sent the Story it self: For when the Expectation is rais’d too high, ’tis a Disadvantage to the Thing expected.
But let us not be merely entertain’d by the Tale; let us draw a small Moral from it. Old Age, we see, is subject to Love and its Follies as well as Youth: All old People have been young; and when they were so, they laugh’d, as we do, at the Amours of Age. They imagin’d, ’tis like, that the Case would never be theirs. Let us spare ’em, then; lest the same Case should one day be ours. I see you begin to laugh already at my ranking myself among the Young! But you, my Girl, when you arrive at Fifty, will think no more of being old, than does Your affectionate Uncle
B Franklin
My Love to your good Mama, and to Suky, with my Thanks for her Care of you in your Illness. Tell her I now forgive her for selling her Good Luck
Miss Betsy Hubbard
